DETAILED ACTION
The following Office Action is in response to the Amendment filed on September 8, 2021.  Claims 1-5, 7-18, and 20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objections” section on pages 7-8 of the Applicant’s Response filed on September 8, 2021, the amendments to claims 8, 13, 15, and 16 to address the informalities have obviated the necessity of the objections to the claims.  Therefore, the objections to the claims are withdrawn.

Response to Arguments
Concerning the “Claim Rejections Under 35 U.S.C. §102” section on page 8 of the Applicant’s Response filed on September 8, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 1 objected to because of the following informalities:  Line 16 of the claim recites the limitation of “the central longitudinal axis of the coupling component”.  Although a central longitudinal axis has been established for the tubular guidewire shaft, one has not been established for the coupling component.  Although this is a lack of antecedent basis, it is a mere informality that does not rise to the level of a rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder et al. (US 2016/0256304, hereinafter Roeder).
Concerning claim 1, the Roeder et al. prior art reference teaches a system for delivering an implantable device (Figure 2; 18) comprising: an outer shaft having a proximal end, a distal portion, and a lumen extending therein (Figure 8; 206); an inner catheter having a proximal end, a distal portion and a lumen extending therein (Figure 8; 208), wherein the inner catheter extends within at least a portion of the lumen of the outer shaft; an actuation shaft extending within a portion of the lumen of the inner catheter (Figure 2; 66), wherein a distal end of the actuation shaft is coupled to the implantable medical device (Figure 1; 64; implantable medical device is collapsed onto the distal end of the actuation shaft); a tubular guidewire shaft extending within a portion of the lumen of the inner catheter (Figure 2; 74), the tubular guide wire shaft including a central longitudinal axis; and a coupling component including a distal end region, a proximal end region, and a length extending therebetween (Figure 2; 28); wherein the actuation shaft and the tubular guidewire shaft are coupled to the distal end region of the coupling component, such that actuation of the coupling component translates the actuation shaft and the tubular guidewire shaft simultaneously (Figure 2; 28, 66, and 74 are all connected and would be advanced together if translated); wherein the proximal end region of the coupling component is configured to channel 68 may be interpreted as being within the proximal end region, if the proximal end region is interpreted as including the curve of the channel and extending proximally to the end of the coupling component).
Concerning claim 2, the Roeder reference teaches the system of claim 1, wherein the tubular guidewire shaft extends along the length of the coupling component (Figure 2; 74, 28).
Concerning claim 3, the Roeder reference teaches the system of claim 2, wherein the tubular guidewire shaft is coupled to the proximal end region of the coupling component (Figure 2; channel 68 may be interpreted as being within the proximal end region, if the proximal end region is interpreted as including the curve of the channel and extending proximally to the end of the coupling component).
Claim(s) 1-4, 11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley et al. (US 2004/0193244, hereinafter Hartley).
Concerning claim 1, the Hartley et al. prior art reference teaches a system for delivering an implantable device (Figure 1; 1) comprising: an outer shaft having a proximal end, a distal portion, and a lumen extending therein (Figure 1; 47); an inner catheter having a proximal end, a distal portion and a lumen extending therein (Figure 1; 30), wherein the inner catheter extends within at least a portion of the lumen of the outer shaft; an actuation shaft extending within a portion of the lumen of the inner catheter (Figure 1; 26), wherein a distal end of the actuation shaft is coupled to the implantable medical device (Figure 1; 3); a tubular guidewire shaft extending within a portion of the lumen of the inner catheter (Figure 1; 20), the tubular guide wire shaft including a central longitudinal axis; and a coupling component including a distal end region, a proximal end region, and a length extending therebetween (Figure 1; 28); wherein the actuation shaft and the tubular guidewire shaft are coupled to the distal end region of the and 26 are all connected and would be advanced together if translated); wherein the proximal end region of the coupling component is configured to position the central longitudinal axis of the tubular guidewire shaft coaxial with a central longitudinal axis of the coupling component (Figure 1; 20, 28).
Concerning claim 13, the Hartley et al. prior art reference teaches a system for implanting a prosthesis (Figure 1; 1), which is capable of being a heart valve, comprising: a handle (Figure 1; 25); a deployment shaft having a proximal end coupled to the handle, a distal portion and a lumen (Figure 1; 47 coupled to handle via 26); an inner shaft extending at least within a portion of the lumen of the deployment shaft, the inner shaft having a lumen extending therein (Figure 1; 30); and a translation assembly coupled to the handle, the translation assembly including an actuation shaft (Figure 1; 26), a tubular guidewire shaft (Figure 1; 20), and a coupling component (Figure 1; 28); wherein the actuation shaft and the tubular guidewire shaft are coupled to a distal end region of the coupling component; wherein the coupling component is disposed within the handle (Figure 1; 28); wherein the handle is configured to permit simultaneous translation of the actuation shaft and the tubular guidewire shaft (Figure 1; 20, 28, and 26 are all connected and would be advanced together if translated); wherein the proximal region of the coupling component is configured to position a central axis of the tubular guidewire shaft coaxial with a central longitudinal axis of the coupling component (Figure 1; 20).
Concerning claim 14, the Hartley reference teaches the system of claim 13, wherein a portion of the actuation shaft and the tubular guidewire shaft extend within the lumen of the inner shaft (Figure 1; 26, 30).
Concerning claims 2 and 15, the Hartley reference teaches the system of claims 1 and 13, wherein the tubular guidewire shaft extends along a length of the coupling component (Figure 1; 20, 28).
Concerning claims 3 and 16, the Hartley reference teaches the system of claims 2 and 15, wherein the tubular guidewire shaft is coupled to the proximal end region of the coupling component (Figure 1; 28).
Concerning claims 4 and 17, the Hartley reference teaches the system of claims 4 and 16, wherein the proximal end region of the coupling component is free of the actuation shaft (Figure 1; 28).
Concerning claim 11, the Hartley reference teaches the system of claim 1, wherein the entirety of the coupling component, including the proximal end region, may be interpreted as being a collet ([¶ 0050], described as pin vice arrangement, which may be interpreted as a collet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder et al. (US 2016/0256304, hereinafter Roeder) in view of Gosal et al. (US 2016/0302921, hereinafter Gosal).
Concerning claim 20, the Roeder et al. prior art reference teaches a method for implanting an implantable device at a target site (Figure 1) the method comprising: advancing an implantable implantable medical device is collapsed onto the distal end of the actuation shaft); a tubular guidewire shaft extending within a portion of the lumen of the inner catheter (Figure 2; 74), the tubular guide wire shaft including a central longitudinal axis; and a coupling component including a distal end region, a proximal end region, and a length extending therebetween (Figure 2; 28); wherein the actuation shaft and the tubular guidewire shaft are coupled to the distal end region of the coupling component (Figure 2; 28, 66, 74); wherein the proximal end region of the coupling component is configured to position the central longitudinal axis of the tubular guidewire shaft coaxial with a central longitudinal axis of the coupling component (Figure 2; channel 68 may be interpreted as being within the proximal end region, if the proximal end region is interpreted as including the curve of the channel and extending proximally to the end of the coupling component); deploying the stent prosthesis to the target site, wherein deploying the prosthesis includes actuating the coupling component, and wherein actuating the coupling component translates the actuation shaft and the tubular guidewire shaft simultaneously (Figure 2; 28, 66, and 74 are all connected and would be advanced together if translated), but it does not specifically teach the stent prosthesis being a heart valve.
However, the Gosal reference teaches a stent prosthesis delivery system and method for implanting said stent prosthesis at a target site similar to that of the Roeder reference, wherein 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the stent prosthesis of the Roeder reference include a valved vein segment as in the Gosal reference to allow the method of the Roeder reference be used to implant a stented prosthetic heart valve (Gosal; [¶ 0004]).

Allowable Subject Matter
Claims 5, 7-10, 12, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        1/7/2022